DETAILED ACTION
 	Claims 1, and 3-12 are pending. Claims 3-8, 11 and 12 are withdrawn. Claim 2 has been cancelled. This action is in response to the amendment filed 11/19/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 10, see pages filed 11/19/2020 have been considered but are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that the St. Clair reference does not provide “the drain vent placed in a position lower than the non-drain vent” since the difference between the vertical height remain zero, is not persuasive, since although the drawing pictorially shows the topmost surfaces located at the same height, each of the vents have mating threads which permit the drain vent to be located in a lower position than the topmost surface of the non-drain vent, there is no reference point from where this position is relative to, which is positively recited. A slight adjustment of the drain vent (28) in a downward manner of about .005” inches with respect to the non-drain vent (29) and would meet the limitations of the claims and not effect the interaction of the condensate with the chamber 26.

Applicant further argues that the drainer 10 is not taught nor suggested by the prior art, which is not persuasive, since the drawing shows the body of St. Clair can rotate in a similar manner to applicant's device at threaded joint connections 12 and 13. Applicant's argument regarding the 102 rejections are not persuasive as the structure (threaded connections at 12/13) of St. Clair is capable of having different heights “between the vents” due to the threaded connections, as disclosed in the drawing, relative to the main longitudinal axis. The device of St. Clair can have the rotated unions re-tightened after rotation of the main housing to maintain a leak-tight connection with the mating piping connections. A change of 1 to 5 degrees of rotation, from the 0 degrees to vertical “upright” position, would not destroy the operation of the device, and would still be in an “upright” position, just not at the currently shown approximate 0 degrees position.  Figure 2 of St. Clair’s device depicted below.

    PNG
    media_image1.png
    638
    795
    media_image1.png
    Greyscale

Redesigning the St. Clair's drainer to achieve a # b and 0 # 0 is not obvious”, is not persuasive, as no redesigning of the device has been accomplished, since the only requirement to overcome the limitation is to slightly adjust the threaded connection of the drain vent to a slightly lower position than the non-drain vent.
Applicant’s argument that no reason is provided to make a modification, is not persuasive, since the reason has been stated as being;
“in order to permit the level of the liquid condensate in the drain reservoir 26 which would be above the top end of the drain vent to drain back to the lowest section of the body at 18 and 43. This would permit the device to drain more liquid from the reservoir 26 leaving the top most area above the non-drain vent clear from liquid and operate for a longer duration without the need for as much continual maintenance for adjustment”.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
Applicant’s argument on page 12 of 16, regarding that the device for the arrangement is continuously controlled by means of rotation, is not persuasive, since these limitations in the claim are no longer positively recited, nor was it found, in a 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continually controlled by means of rotation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument that since the condensate would have to be forced downward through the upflow branch 20, that this teaches away from the use thereof, which is not persuasive, since by lowering the drain vent to a slightly lower position than the non-drain vent, this would permit the remaining liquid in the chamber 26 to flow by gravity back into the area 18, which would permit less force for the next time venting takes place to make the removal in the chamber more effective. Making a slight adjustment to lower the position of the drain vent would not destroy the use of the device.

Applicant’s amendment necessitated the new grounds of rejection, therefore the rejection is made Final.




Election/Restrictions
Applicant’s election without traverse of Group I, species V, Figures 13 and 14 in the reply filed on 10/2/2017 has been acknowledged.
Claims 3-8,11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/2/2017.   
 	Applicant’s election of  Group I, species V, Figures, 13 and 14, listing claims 1-5 and 9-12 are readable on elected species in the reply filed on 26 October 2017, where claims 3-8, 11 and 12 were further defined as being withdrawn on the previous action.  Since applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the requirement is still deemed proper and was therefore made FINAL. 
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is reminded that any claims intended to be rejoined to an invention which does not have support in the originally filed specification may cause a new matter issue (35 USC 112a).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance between the axis and the drain vent is arranged to be shorter than that between the axis and the non-drain vent” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities;  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: clear, concise written support is required for “distance between the axis and the drain vent is arranged to be shorter than that between the axis and the non-drain vent”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9 and 10 are rejected are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, recites the limitation "a distance between the axis and the drain vent is arranged to be shorter than that between the axis and the non-drain vent”, which is unclear as which distance/distances applicant is intending to define. What limitation is intended to be defined by “than that between”? There are a multitude of dimensions that exist and some dimensions do not meet the broad indefinite recited limitations, as depicted below from applicant’s Figure 14, in this case, drain vent 10 has a longer distance than non-drain vent 11-5. 

    PNG
    media_image2.png
    782
    618
    media_image2.png
    Greyscale

Appropriate correction is required without the addition of new matter.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected, as best understood, under 35 U.S.C. 102a1 as being anticipated by St. Clair (US 2,636,506). The claim being rejected as best understood due to the 112 rejection above.
Regarding claim 1, St. Clair discloses a venturi nozzle steam trap (10,11, see Fig. 2) comprising;
a body (11) connected (using the connection joint at 12 between 11 and 15) to an outlet (at 15) of steam and/or condensate and an inlet of steam and/or condensate (col.2, lns. 1-6);
a strainer (22) disposed in the body; 
a drain reservoir (the area within 26) annexed to the body; and
a venturi nozzle (28a is considered a “venturi” nozzle based on the shape of going from a narrow opening to a larger opening) installed in the steam trap, wherein
the drain reservoir is disposed in an upper section (26 is located within an upper section of 11 as shown in Figure 2) of the steam trap and is arranged at a top (the portion above wall 31) of the body,
the drain reservoir includes a drain vent (the largest top opening of 28) of the Venturi nozzle through which condensate is discharged into the drain reservoir disposed in the steam trap and a non-drain vent (29), through which condensate is discharged 
the drain vent is placed in a position lower than the non-drain vent (as shown in Figure 2, the drain vent is capable of being positioned lower, due to the threaded connection with 11, than the non-drain vent by threaded connection of 28 with body 11, currently they appear to be positioned at the same height, access to the vents is permissible through 34 and 35 which would permit height adjustment),
the body is connected to a vapor transport piping structure (15) by using a rotatable and connectable union (the threaded connections 12 and 13)  or flange on a same axis as that of the vapor transport piping structure, 
a distance (the distance from the axis to the bottom of 28) between the axis and the drain vent is arranged to be shorter than that (the distance from the axis to the lead start of the lead line at 29a) between the axis and the non-drain vent,
a difference between the vertical height, relative to the axis, of the drain vent and that of the non-drain vent is varied by rotating the body on the axis with the union or flange to adjust a discharged amount of condensate (this vertical height difference changes, in as much as applicant’s device can perform this function by rotating the union/flange at 12/13 of St.Clair and by adjusting the drain vent 28and non-drain vent downward (ie. out of the page) due to rotation of the body 11).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Should the above rejection not be found persuasive, the following rejection is given relative to the height of the drain vent being placed in a position lower than the non-drain vent.
Claim 1 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over St. Clair ‘506. The claim being rejected as best understood due to the 112 rejection above.
Regarding claim 1, St. Clair discloses a venturi nozzle steam trap (10,11, see Fig. 2) comprising;
a body (11) connected (using the connection joint at 12 between 11 and 15) to an outlet (at 15) of steam and/or condensate and an inlet of steam and/or condensate (col.2, lns. 1-6);
a strainer (22) disposed in the body; 
a drain reservoir (the area within 26) annexed to the body; and
a venturi nozzle (28a, is considered a “venturi” nozzle based on the shape of going from a narrow opening to a larger opening) installed in the steam trap, wherein
the drain reservoir is disposed in an upper section (26 is located within an upper section of 11 as shown in Figure 2) of the steam trap and is arranged at a top of the body,

the drain vent is placed in a position lower than the non-drain vent (as shown in Figure 2, the drain vent is capable of being positioned lower than the non-drain vent by threaded connection of 28 with body 11, currently they appear to be positioned at the same height),
the body is connected to a vapor transport piping structure (15) by using a rotatable and connectable union (the threaded connections 12 and 13)  or flange on a same axis as that of the vapor transport piping structure, 
a distance (the distance from the axis to the bottom of 28) between the axis and the drain vent is arranged to be shorter than that (the distance from the axis to the lead start of the lead line at 29a) between the axis and the non-drain vent,
a difference between the vertical height, relative to the axis, of the drain vent and that of the non-drain vent is varied by rotating the body on the axis with the union or flange to adjust a discharged amount of condensate (this vertical height difference changes, in as much as applicant’s device can perform this function by rotating the union/flange at 12/13 of St. Clair and by adjusting the drain vent 28 and non-drain vent downward (ie. out of the page) due to rotation of the body 11).


It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to adjust the height of the drain vent as being lower than the non-drain vent, in order to permit the level of the liquid condensate in the drain reservoir 26 which would be above the top end of the drain vent to drain back to the lowest section of the body at 18 and 43. This would permit the device to drain more liquid from the reservoir 26 leaving the top most area above the non-drain vent clear from liquid and operate for a longer duration without the need for as much continual maintenance for adjustment. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.

Claims 9 and 10 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over St. Clair ‘506 in view of Masayoshi (JP 2010-156450, as supplied by applicant).
Regarding claims 9 and 10, St. Clair discloses all of the features of the claimed invention, including, a strainer filter (22) reinforced with a support body (the lower threaded body 39 screwed into body 11).
St. Clair is silent to having that the filter is composed of a 2-300 mesh screen, which may further be a 100 to 300 mesh screen.
Masayoshi discloses a filter having a 100 mesh screen, as disclosed in applicant’s instant specification on page 7, paragraph 0011, used for removing foreign matter.


effective filing date of the claimed invention to employ a 100 mesh screen as taught by Masayoshi into the device of St. Clair to have the strainer filter includes a 100 mesh screen for the purpose of ensuring small openings in the trap are not clogged by foreign matter.

Conclusion 
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRAIG J PRICE/  
Primary Examiner, Art Unit 3753